Citation Nr: 1735950	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to service-connected diabetes mellitus and/or exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to service-connected diabetes mellitus and/or exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to service-connected diabetes mellitus and/or exposure to Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to service-connected diabetes mellitus and/or exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before the Board in June 2017.  At that time, he testified that he had a present diagnosis of upper and lower peripheral neuropathy which he argued was caused or aggravated by his service-connected diabetes mellitus.  He has also previously argued, in the alternative, that his claimed disabilities are related to his service in the Republic of Vietnam.

A VA consultation was previously conducted in November 2010 but found the Veteran had no diagnosis of peripheral neuropathy based on an April 8, 2010 and November 9, 2010 EMG.  Instead, bilateral carpal tunnel syndrome was diagnosed.  However, since that time, according to VA treatment records dated April 2009 through December 2015, the Veteran has been assessed with peripheral neuropathy.  More specifically, VA treatment notation dated November 2015 assessed the Veteran with type two diabetes mellitus with peripheral neuropathy.  However, these treatment notations do not specify between upper and lower peripheral neuropathy nor do they provide any clear objective medical evidence or opinion as to whether the diabetes mellitus has caused or aggravated the peripheral neuropathy.

In light of the fact the record now includes assessments of peripheral neuropathy, the Board finds another VA examination is necessary to provide clarity as to the location of the Veteran's peripheral neuropathy and to determine whether the present peripheral neuropathy is caused or aggravated by the Veteran's service-connected diabetes mellitus, or otherwise related to his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA or private treatment records which are not already associated with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, arrange for the Veteran to be afforded another VA examination.  The claims file (to include this remand) must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide specific medical diagnoses pertaining to the Veteran's assessed peripheral neuropathy, including the locations of the neuropathy.

If it is determined that the Veteran does not have peripheral neuropathy, then a detailed explanation must be provided to address the conflicting medical evidence in this regard.

	b.  If peripheral neuropathy is diagnosed, for each location, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current peripheral neuropathy is etiologically related to his service, to include his exposure to herbicide agents therein.  

	c.  If peripheral neuropathy is diagnosed, for each location, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current peripheral neuropathy is caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus.  The examiner should address the April 2010 medical statement as well as VA treatment assessments of "type 2 diabetes mellitus with peripheral neuropathy."  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




